Citation Nr: 0836314	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  94-46 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include chloracne, claimed as a result of exposure to 
Agent Orange.

2.  Entitlement to an effective date earlier than July 2, 
1987, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from rating action by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim for service connection for a 
skin disorder, claimed as due to exposure to Agent Orange. 

The Board remanded the case for additional development and 
processing in connection with this claim in July 1998, March 
1999, and June 2003. 

Thereafter, during the pendency of the appeal, the veteran 
also perfected an appeal to the Board with respect to a claim 
for entitlement to an earlier effective date for service 
connection for PTSD, which was denied by rating action dated 
in August 2003.  The case was forwarded to the Board, and in 
January 2005, the Board denied both.  At that time, the 
veteran was represented by the Disabled American Veterans. 

The veteran and his new attorney took both issues on appeal 
to the United States Court of Appeals for Veterans Claims 
(Court)  The Court, in a decision in October 2007, set aside 
the Board's 2005 decision and remanded the case on both 
issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the 2005 decision, the Board made the following findings 
of fact:

1.  The veteran served in the Republic of Vietnam 
during the Vietnam era with the United States 
Marines Corps; therefore, exposure to Agent Orange 
during service is presumed.

2.  The weight of the competent evidence is against 
a conclusion than the veteran has a skin disorder 
due to in-service symptomatology or pathology, or 
exposure to Agent Orange or other herbicide agents.

3.  A claim for service connection for a 
psychiatric disorder was received on July 2, 1987, 
and the first diagnosis of PTSD is contained in 
reports from a VA psychiatric examination completed 
in May 1989.

4.  A diagnosis of PTSD prior to July 2, 1987, is 
not demonstrated by any evidence of record.

The Board further noted that, in addition to there having 
been no definitive diagnosis of PTSD prior to 1989, there 
were other bases for not assigning an earlier effective date, 
either due to the lack of an earlier-pending claim and/or 
prior to changes in certain regulations.  The details were 
delineated in that decision and, in essence, included both 
the nature of the disability itself and the new regulations, 
but also the circumstances of a claim that may have been 
pending in 1983 but on which correspondence had been held by 
the VARO to be a withdrawal of any such claim at that time.  

The Court thereafter held, in response to appellant's brief, 
that a new VA examination was required on the issue #1.  With 
regard to issue #2, the Court held that (a) since the veteran 
claimed he never withdrew his earlier claim, the Board had 
not fully explained how a conclusion could have been reached 
as to such a withdrawal; and (b) given the disposition of the 
case, further discussion of the arguments by the Court was 
unnecessary, slip op. at 7.  The Court further noted that on 
both issues, the veteran was free to provide additional 
evidence and argument in support of his claims.

In correspondence from the appellant's attorney in April 
2008, he summarized the decision as requiring new 
examinations, apparently for both issues, and acquisition of 
all private and VA clinical data.  It is noted that with 
regard to issue #2, in his April 2008 argument, the 
appellant's attorney cited McGrath v. Gober, 14 Vet. App. 28 
(2000).

McGrath held that in an original claim for service 
connection, the date that supporting evidence is received is 
irrelevant when considering the effective date of the award.  
With respect to the phrase "the date entitlement arose", 
the Court stressed what that phrase does not mean.  
Specifically,  the Court offered that when an original claim 
for benefits is pending, the date on which the evidence is 
submitted is irrelevant even if it was submitted over twenty 
years after the time period in question.  In McGrath, the 
Board had found the earliest date that a VA examiner had 
diagnosed PTSD as "the date entitlement arose" and used 
that date, rather than a much earlier date of receipt of 
claim, as the effective date.  The Court found the Board 
decision erroneous.  The date entitlement arose was not the 
date of a VA examination which first found PTSD.  

In McGrath, the Board had found that the appellant had a 
pending and unadjudicated claim for a nervous condition which 
he had earlier filed; and there was a medical opinion, dated 
in 1994, that he had been suffering from PTSD since 1972.  In 
the current case, the Court noted that there was some 
indication of a diagnosis of PTSD prior to 1989, as so stated 
in the Board decision.

In the context of the current claim, it is unclear what the 
specific relevance of the McGrath argument is, so the 
appellant's attorney is hereby provided an opportunity to 
respond to clarify that question.  The attorney asked that 
the case be remanded.

Pursuant to the Court decision, accordingly, the case is 
REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All relevant private and VA clinical 
records should be obtained, after 
clarification from the veteran and his 
attorney as to what is pertinent, their 
dates, location, etc.; VA should assist to 
the extent possible.

3.  The veteran and his attorney are 
requested to provide any additional 
arguments and evidence with regard to 
either issue, including discussion of the 
relevancy of McGrath in the context of the 
current claim; and to provide evidence 
with regard to the question of whether the 
veteran did or did not intend to withdraw 
an earlier claim in 1983, as to the issue 
of when PTSD was first demonstrated.
    
4.  The veteran should be scheduled for a 
VA dermatological examination to determine 
the nature of all current skin 
disabilities, specifically whether he has 
or has ever had chloracne, and the 
probable duration and etiology of each 
dermatological disorder.  With regard to 
the dermatological examinations, the 
examiner should render opinions as to 
whether it is at least as likely as not 
(that is, to at least a 50-50 degree of 
probability) that any currently diagnosed 
disorder is causally or etiology related 
to the veteran's periods of active 
military service, or whether such 
causation or etiology is unlikely (i.e., 
less than a 50-50 degree of probability.

5.  The veteran should also be accorded a 
psychiatric examination at which time all 
clinical records should be reviewed, and 
the examiner should opinion as to when it 
was at least as likely as not that the 
veteran first demonstrated PTSD.  

6.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

7.  If an examiners cannot answer any of 
these questions without resorting to 
medically unsupported speculation, the 
examiner should so state.

8.  Once the above-requested development 
has been completed, the veteran's claims 
must be readjudicated.  If either of the 
claims remain denied, he and his attorney 
must be provided with an appropriate 
supplemental statement of the case, as 
well as an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

